

116 HR 7455 IH: Equitable Payments for Nursing Facilities Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7455IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Ms. Gabbard (for herself, Mr. Young, and Mr. Case) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to make adjustments to payment rates for skilled nursing facilities under the Medicare program to account for certain unique circumstances.1.Short titleThis Act may be cited as the Equitable Payments for Nursing Facilities Act of 2020.2.Authorizing the Secretary of Health and Human Services to make adjustments to payment rates for skilled nursing facilities under the Medicare program to account for certain unique circumstancesSection 1888(e)(4)(G) of the Social Security Act (42 U.S.C. 1395yy(e)(4)(G)) is amended by adding at the end the following new clause:(iv)Adjustment for unique circumstancesThe Secretary may provide for such adjustments as determined appropriate by the Secretary to take into account the unique circumstances of skilled nursing facilities located in Alaska or Hawaii..